Citation Nr: 0401503	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for head injury with residuals of memory loss and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


REMAND

The veteran served on active duty from June 1992 to June 
1997.  

This appeal arises from a July 2001 decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina,

In his VA Form 9, Appeal to the Board of Veterans' Appeals 
(Board), the veteran indicated both that he did not want a 
hearing, and that he wanted a hearing at the RO before the 
Board of Veterans' Appeals (Board).  In a memorandum dated in 
March 2003, the veteran's representative clarified that the 
veteran wanted a hearing before the Board at the RO.  The 
case is remanded to the RO for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO in accordance with applicable laws 
and regulations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

